DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Japanese Patent Application JP2018-128241 filed July 5th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2nd, 2019 and March 7th, 2022 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
Figure 1 (in view of Specification Paragraph Page 3) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S207” [Specification Paragraph 41].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “No” and “Yes” [All instances in Figures 5, 7, and 9].
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:
a) In Paragraph 45 line 4, reference characters “B309” and “B310” should read as --B309-- and --B310-- for correctness and clarity.
Appropriate correction is required.

Claim Objections
Claims 1 – 15 is objected to because of the following informalities:
Regarding claim 1, the claimed “quantized area” appears vague and Indefinite as to the scope to afford the term since “quantization” is applied to a numerical value (but no discussion of the number of bits used or how quantizing occurs) that does not define the computation / application performed.
Regarding claim 8, see claim 1 for similar reasoning regarding the “quantized area”.
Regarding claims 2 – 7 and 9 – 15, the dependent claims do not cure the deficiencies of the their respective independent claims and thus are similarly Objected.

Regarding claim 3, the claimed “a change in distribution” appears to have Indefinite metes and bounds as no distribution or statistical analysis has been performed prior thus a change could not be assessed.
Regarding claim 10, see claim 3 for similar reasoning as the apparatus performing steps of the claimed method and thus is similarly Objected.

Regarding claims 3 and 4, the claims recite “causes the second quantization to be performed” which appears to not further limit claim 1 since claim 1 requires “executes a second quantization” and additionally raises potential Antecedent basis Indefinite issues.
Regarding claims 10 and 11, see claims 3 and 4 for similar reasoning (claims 10 and 11 use a “is executed when” construct) as the apparatus performing steps of the claimed method and thus is similarly Objected.

Regarding claim 8, the claim is a method claim, but recites various elements and units which lack structure as part of an apparatus to perform the method thus confusing the type of claim (method compared to apparatus) raiding possible Indefinite issues.
Regarding clam 13, the claim appear vague and Indefinite regarding how to accomplish the claimed “sampled at equal intervals” as if all different values are tested or if just the range of values allowed is equally spaced / have equal intervals.
Regarding claim 14, see claim 13 for similar reasoning regarding the “sampled at equal intervals” claimed.
Regarding claim 15, the claim appears to improperly depend from claim 14 reciting structural features for an apparatus claim while claim 14 is a method claim.

Regarding claim 8, the claim recites “an arbitrary neural network model” which raises antecedent basis Indefinite issues with all instances of “the neural network model” claimed in claim 8 and dependent claims 9 – 15.
Regarding claim 15, the claim recites “a neural network” which is recited in claim 8 thus raising antecedent basis issues which may render the claim vague and Indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2 and 5 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the minimum value and the maximum value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Further the claim is vague and Indefinite as to how there can be a maximum and minimum (range of values) is possible for “to be computed” values which haven’t been computed yet as evidenced by the “to be computed” requirement of the claim.
Claim 6 recites the limitation "the minimum value and the maximum value" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Further the claim is vague and Indefinite as to how there can be a maximum and minimum (range of values) is possible for “to be computed” values which haven’t been computed yet as evidenced by the “to be computed” requirement of the claim.
Claim 13 recites the limitation "the minimum value and the maximum value" in lines 5 – 6.  There is insufficient antecedent basis for this limitation in the claim [See additional reasoning for claim 5 as well].
Claim 14 recites the limitation "the minimum value and the maximum value" in lines 8 – 9.  There is insufficient antecedent basis for this limitation in the claim [See additional reasoning for claim 6 as well].

Claim limitations:
“the bitwidth reducing unit executes a first …” [Claim 1];
“the learning unit performs learning …” [Claim 1];
“the bitwidth reducing unit executes a second …” [Claim 1];
“the outlier exclusion unit excludes …” [Claim 6];
“a first step of executing …” [Claim 11];
“a second step of performing …” [Claim 11];
“a third step of executing …” [Claim 11]; and
“a fourth step of storing …” [Claim 11]
have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because dependent claims 3, 4, 5, and 6 (see the “quantization circuit samples …” limitation – the limitation alone does not resolve the issue with the “outlier exclusion unit” limitation cited above being Rejected) recite various circuit which would connote sufficient structure to one of ordinary skill in the art, but are not recite or omitted in the vague and Indefinite limitations that could invoke Functional Analysis.  Further, in view of Specification Paragraphs 22 – 23, the embodiments for the unit are not limited to hardware / non-transitory implementations thus further support the vague and Indefinite functional claiming of claims 1 and 6.  Regarding claim 11, the claim uses the “step of” construct, but there is no clearly corresponding algorithm for correspondence to the claimed steps of the method claim which appears to be functionally recited.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	Regarding claims 2 and 7, the dependent claims does not cure the deficiencies of independent claim 1 and thus are similarly Rejected.
Regarding claims 9 – 15, the dependent claims does not cure the deficiencies of independent claim 11 and thus are similarly Rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 1, the claimed “units” are Indefinite as to invoking Functional Analysis and thus in view of Specification Paragraphs 22 – 23 include transitory media embodiments which are non-statutory subject matter.
Regarding claim 6, the reasoning against the “units” claimed in claim 1 is applied to the claimed “outlier exclusion unit” and thus is similarly Rejected.
Regarding claims 2 and 7, the dependent claims does not cure the deficiencies of independent claim 1 and thus are similarly Rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, et al. (US PG PUB 2019/0362236 A1 referred to as “Wang” throughout), and further in view of Oh (US Patent #5,845,051 referred to as “Oh” throughout) [Cited in Applicant’s March 7th, 2022 IDS].
Regarding claim 1, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
a bitwidth reducing unit, a learning unit, and a memory [Wang Figure 6 (see at least reference characters 601, 602, 603, and 611) as well as Paragraphs 3, 26, 29, 44, and 57 – 62 (hardware implementations of processors renders obvious circuitry implementations as the processors used render obvious the structures of the claimed “unit” and teachings of memories to store NN data (including a semiconductor memory)) where the citations apply to all “units” claimed, “circuits”, and “memory” throughout all claims in the Rejection], wherein
the bitwidth reducing unit executes a first quantization that applies a first quantization area to a numerical value to be calculated in a neural network model [Wang Figure 2 (see at least step “S210”) and 5 (see at least reference character “510”) as well as well as Paragraphs 23 – 25 (n bits fixed point number for weights are used) and Paragraphs 43 – 46],
the learning unit performs learning with respect to the neural network model to which the first quantization has been executed [Wang Figures 2 and 5 (see at least reference characters “S220” and “520”) as well as Paragraphs 24 – 25, 40 – 43 (preliminary training with overflow handing), 44 – 48 (preliminary training performed) where the preliminary training of Wang may be modified by Oh Figures 3 and 4 (see reference characters ST3, ST4, D6, and S7) as well as Column 1 lines 65 – Column 2 line 53 (error back propagation as the learning algorithm to combine with Wang to render obvious the “learning” claimed],
the bitwidth reducing unit executes a second quantization that applies a second quantization area to a numerical value to be calculated in the neural network model on which learning has been performed in the learning unit [Wang Figures 2, 3, 4 and 5 (see at least reference characters “S230”, “S240”, “530”, and “540”) as well as Paragraphs 26 – 29 (reduction / reducing the number of bits used for fixed point numbers and re-testing the using thus a different quantization than the initial quantization as well as the “m<n” requirement for second quantization using “m” bits and repeating the learning to determine convergence / accuracy with previous precisions / quantization), 40 – 41 (reducing the number of bits for weights thus rendering obvious changing the quantization of the weights), and 45 – 51 (adjusting the number of bits for the weights where the number of bits is smaller (see m<n requirement disclosed)], and
the memory stores the neural network model to which the second quantization has been executed [Wang Figure 6 (see at least reference characters 601, 602, 603, and 611) as well as Paragraphs 2 – 3, and 57 – 62 (memories to store NN data (including a semiconductor memory to store the results from the bitwidth setting process to store the output from Figure 3 in Paragraphs 28 – 32)].
The motivation to combine Oh with Wang is to combine features in the same / related field of invention of neural networks [Oh Column 1 lines 6 – 11] in order to improve the bit usage for weights to process data in neural network increasing the efficiency in space, memory, and computation time requirements [Oh Column 1 lines 12 – 23 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Wang and Oh which will be used throughout the Rejection.

Regarding claim 2, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
wherein the first quantization area and the second quantization area have different ranges [Wang Figures 2 – 5 (See at least reference characters “S230”, “S320”, “S330”, 530 as well as Paragraphs 28 – 30 (range of weight values to use a function of quantization / bit lengths), 32 – 34 (example range / distribution given), and 49 – 54 (ranges a function of number of bits used) also alternatively suggested by Oh is truncating the number of bit affecting the weight range in Column 4 lines 19 – 36 and in the alternative to modify Wang with different ranges in Column 5 lines 25 – 38 and lines 52 – 63 (adjusting the range for quantization based on facts from the first time initialization)].
Please see claim 1 for the motivation to combine Wang and Oh.

Regarding claim 3, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
the bitwidth reducing unit includes a first control circuit [See claim 1 for citations of Wang Figure 6 as well as 57 – 62 for hardware implementations rendering obvious the use of circuits (e.g. hardware processors) to one of ordinary skill in the art], and
the first control circuit causes the second quantization to be performed when a change occurs in a distribution of numerical values to be calculated as a result of the learning [Wang Figures 3 and 4 as well as Paragraphs 32 (histogram generation for analysis such as min / max), 37 – 39 (range / outlier check), and 49 – 54 (range check such as overflow) to be supplemented by the statistics and distribution parameters collected by Oh Column 4 line 40 – Column 5 line 25 (mean and variance statistics collected to describe the assumed expected weight distribution used to adjust the number of bits used) and Column 5 lines 54 – 63 (see in particular step 11)].
Please see claim 1 for the motivation to combine Wang and Oh.

Regarding claim 4, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
the bitwidth reducing unit includes a first control circuit [See claim 1 for citations of Wang Figure 6 as well as 57 – 62 for hardware implementations rendering obvious the use of circuits (e.g. hardware processors) to one of ordinary skill in the art], and
the first control circuit causes the second quantization to be performed when the numerical value to be calculated as a result of the learning overflows from the first quantization region [Wang Figures 3 – 4 (see at least reference character S310) as well as Paragraphs 28 – 32 (overflow detection), 36 – 38 (scaling as a potential overflow fix and detection of overflow to adjust bit allocation), and 49 – 54 (see in particular steps iii) and v) where the range check is an obvious variants of the claimed overflow detection claimed)].
Please see claim 1 for the motivation to combine Wang and Oh.

Regarding claim 5, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
the bitwidth reducing unit includes a sampling area resetting circuit and a quantization circuit [See claim 1 for citations of Wang Figure 6 as well as 57 – 62 for hardware implementations rendering obvious the use of circuits (e.g. hardware processors) to one of ordinary skill in the art],
the sampling area resetting circuit sets the second quantization area between the minimum value and the maximum value of the numerical values to be calculated in the second quantization [Wang Figures 2, 3, and 5 (see at least reference characters 230, S320, S330, S340, and 530) as well as Paragraphs 28 – 32 (adjusting bits to a desired range), 38, 43, and 45 (suggested bit allocation) and 49 – 54 (step ii) updates performing the rest function for a second quantization area) where alternatively Oh Column 5 lines 26 – 63 (sets a range of weight values for the second quantization area as an initialization / reset for a second pass or second quantization pass)], and
the quantization circuit samples the numerical values to be calculated at equal intervals in the second quantization area [Wang Paragraphs 32 – 38 (addressing expressing of numbers with a fixed bit length and ranges to consider rendering obvious the sampling feature claimed) additionally Oh Column 4 lines 9 – 13 and Column 4 lines 50 – 67 (analysis of accuracy of number having a fixed length precision to further elaborate on Wang’s teachings of fixed length precision)].
Please see claim 1 for the motivation to combine Wang and Oh.

Regarding claim 6, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
the outlier exclusion unit excludes values outside a predetermined range of the numerical value to be calculated [Wang Figures 2 – 5 as well as Paragraph 32 (range adjustment to make for future quantization areas and accuracy / range of using N-bit numbers rendering obvious the excluding values outside of the range being predetermined by the bit allocation to the numbers), 36 – 39 (outlier / overflow detection), and 49 – 54 (see at least step v) checking for outliers / values outside of the permitted range for weights) and Oh Column 5 lines 26 – 63 (testing for maximum values used / clipping of weight values to use due to the fixed point number representations see also Column 4 lines 9 – 13)],
the bitwidth reducing unit includes a sampling area resetting circuit and a quantization circuit [See claim 1 for citations of Wang Figure 6 as well as 57 – 62 for hardware implementations rendering obvious the use of circuits (e.g. hardware processors) to one of ordinary skill in the art],
the sampling area resetting circuit sets the second quantization area between the minimum value and the maximum value in the predetermined range of the numerical value to be calculated in the second quantization [Wang Figures 2, 3, and 5 (see at least reference characters 230, S320, S330, S340, and 530) as well as Paragraphs 28 – 32 (adjusting bits to a desired range), 38, 43, and 45 (suggested bit allocation) and 49 – 54 (step ii) updates performing the rest function for a second quantization area) where alternatively Oh Column 5 lines 26 – 63 (sets a range of weight values for the second quantization area as an initialization / reset for a second pass or second quantization pass)], and
the quantization circuit samples numerical values to be calculated at equal intervals in the second quantization area [Wang Paragraphs 32 – 38 (addressing expressing of numbers with a fixed bit length and ranges to consider rendering obvious the sampling feature claimed) additionally Oh Column 4 lines 9 – 13 and Column 4 lines 50 – 67 (analysis of accuracy of number having a fixed length precision to further elaborate on Wang’s teachings of fixed length precision)].
Please see claim 1 for the motivation to combine Wang and Oh.

Regarding claim 7, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
the numerical value to be calculated of the neural network model is at least one of a weighting factor and a feature map of a neural network [Wang Figures 1 – 5 as well as Paragraphs 23 – 25 (computing the weights and accuracy of the weights for a neural network), 32, 38 (weight and gradients studied where gradients render obvious the feature map limitation of the claim), and 45 where Oh Figure 4 as well as Column 5 lines 26 – 37 (render obvious application of the bit allocation algorithm to weights in a neural network)].
Please see claim 1 for the motivation to combine Wang and Oh.

Regarding claim 8, see claims 1 and 7 (weights used to combine with claim 3 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 9, see claim 2 (reciting same / similar limitation) which is the apparatus performing the steps of the claimed method.
Regarding claim 10, see claims 3 and 7 (weights used to combine with claim 3 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 11, see claims 4 and 7 (weights used to combine with claim 4 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 12, see claims 5 and 7 (weights used to combine with claim 5 “numerical value”) which are the apparatus claims performing the steps of the claimed method.
Regarding claim 13, see claims 6 and 7 (weights used to combine with claim 6 “numerical value”) which are the apparatus claims performing the steps of the claimed method.

Claim(s) 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Oh as applied to claim 8 above, and further in view of Wang, et al. (US PG PUB 2019/0050710 A1 referred to as “Wang 10” throughout).
Regarding claim 14, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.  Wang 10 teaches the use of learning loss as a stopping criteria for bit selection / allocation in an iterative algorithm to quantize weights in a neural network to modify the stopping criteria taught by Wang and Oh (or when processing ends).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
wherein in the fourth step, it is determined whether the learning loss of the neural network model to which the second quantization has been executed is equal to or more than an arbitrary threshold [Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 62 – 67 and 72 (iterating weights / reduction as the information loss compared to a threshold / stopping criterion)],
when the learning loss is less than the arbitrary threshold, the neural network model to which the second quantization has been executed is stored in the memory, and the process is ended [Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 61 – 67 (information loss for comparison to affect weight selection as well) and 72 (iterating weights / reduction stops as the information loss is greater than a threshold / stopping criterion as excessive loss occurred)], and
when the learning loss is equal to or more than the arbitrary threshold, relearning is performed by the learning unit on the neural network model to which the second quantization has been executed [Wang Figures 2 – 5 (iterated through again) based on criteria of Wang 10 Figure 5 (see at least reference characters 504 and 506) as well as Paragraphs 61 – 67 (information loss for comparison to affect weight selection as well in which the Tables illustrate iterative algorithms to continue until excessive learning loss occurs) and 72 (iterating weights / reduction continues until as the information loss is greater than a threshold / stopping criterion as excessive loss occurred)].
Please see claim 8 for the motivation to combine Wang and Oh.
The motivation to combine Wang 10 with Oh and Wang is to combine features in the same / similar field of invention of machine learning / neural networks [Wang 10 Paragraphs 1 – 3] in order to improve the computational footprint (speed or memory considerations) [Wang 10 Paragraphs 2 – 3 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Wang, Oh, and Wang 10 which will be used throughout the Rejection.

Regarding claim 15, Wang teaches selecting bit allocations / number of bits to use to express fixed point number weights in a neural network with training and re-training to assess the performance of the weights.  Oh teaches learning algorithms and more explicit checks on the range of weights used using statistical analysis to modify and more fully elaborate Wang’s teachings regarding learning and additional considerations on determining how many bits to use for weights.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the teachings of Wang to incorporate range setting features of Oh as a function of statistical analysis and to use the learning (error propagation / back propagation) methods taught by Oh.  The combination teaches
wherein a neural network is configured in a semiconductor device by use of the neural network model stored in the memory [Wang Figure 6 as well as 57 – 62 (semiconductor memories in Paragraph 59 taught as an implementation renders the pending limitation obvious to one of ordinary skill in the art)].
Please see claim 14 for the motivation to combine Wang, Oh, and Wang 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yao, et al. (US PG PUB 2020/0380357 A1 referred to as “Yao” throughout) in Figure 20 and Paragraph 200 – 206 discloses similar algorithms to the one claimed for optimizing quantized weight selection.  Lee, et al. (US PG PUB 2018/0341857 A1 referred to as “Lee” throughout) teaches in Figure 5 updating the learning with quantized weights and clustering techniques.  Ji, et al. (US PG PUB 2016/0086078 A1 referred to as “Ji” throughout) teaches in Figures 8 – 11 outlier detection and formulas for uniform steps / sampling in the ranges based on the number of bits used.  Yoda, et al. (US PG PUB 2019/0114142 A1 referred to as “Yoda” throughout) teaches in Figures 30 – 33 intervals for weights, quantization of the weights and statistics collection to analyze how to change / update the weights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487